                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEAN VON GERMETEN,

                   Plaintiff,

      v.                                           Case No. 17-cv-167-pp

PLANET HOME LENDING, LLC,

                   Defendant.


ORDER GRANTING DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO
 STATE A CLAIM (DKT. NO. 97) AND DENYING PLAINTIFF’S MOTION TO
      VOID MORTGAGE AND ATTORNEYS’ FEES (DKT. NO. 120)


      On June 6, 2019, the court held a hearing to consider the defendant’s

motion for sanctions for the plaintiff’s alleged violations of the court’s March

21, 2019 order barring him from filing frivolous documents asserting

previously rejected arguments. Dkt. No. 104. The court considered also the

defendant’s motion to dismiss for failure to state a claim. Dkt. No. 97. During

that hearing, the court granted the defendant’s motion to dismiss the case but

declined to impose monetary sanctions against the plaintiff for his conduct.

This order memorializes those rulings, with additional comments.

      When it reviewed the defendant’s additional/renewed motion for

sanctions, the court mostly concerned itself with the defendant’s allegation that

the plaintiff had filed an approximately $4 million “notice of lien” with the

Racine County register of deeds against the defense counsel’s personal

property. See Dkt. No. 104-1 at 1. The record in this case provides no basis for

                                         1
the plaintiff to assert an interest in defense counsel’s personal property. To the

extent the plaintiff alleges that his interest in defense counsel’s property stems

from an alleged “misuse” of his “commercial name,” dkt. no. 104-1, the court

notes that it (and others) have rejected this and other frivolous legal theories

that are based on the idea of rejecting so-called “federal citizenship.” See

United States v. Davis, 545 F. App’x 513, 517-18 (7th Cir. 2013) (defendant’s

belief that he could “proclaim[] a copyright in his name” found “consistent with

‘sovereign citizen’ ideology” and such beliefs found frivolous); Bey v. State, 847

F.3d 559, 560-61 (7th Cir. 2017) (explaining that “many sovereign citizen

organizations teach that whenever a Moor’s name is spelled in capital letters in

a government document, the name identifies not the individual but instead his

‘corporate shell identity,’ or in other words a ‘straw man’ controlled by the

government;” further stating the “[w]e have repeatedly rejected such [sovereign

citizen] claims.”). The court can discern no reason for the plaintiff to file a

“notice of lien” against a defense attorney’s personal property except to harass

that attorney, and to try to dissuade him from acting in his client’s interest. It

appears to this court that the plaintiff’s filing of the notice of lien with the

county register of deeds constituted an abuse of process, and harassment.

      At the June 6, 2019 hearing, defense counsel asked the court to opine on

counsel’s affidavit documenting the legal fees incurred in its defense of this

case. The affidavit appears at dkt. no. 97-2 and states that the defendant has

incurred 75.2 hours of work defending against this case at a rate of $215 per




                                          2
hour. Id. at 1-2. At the June 6, 2019 hearing, defense counsel asked the court

to deem those fees “reasonable.”

       The question of whether the fees are reasonable is not appropriately

before the court. The defendant has not filed a motion for the award of

attorneys’ fees, and the court declined to impose attorneys’ fees as a sanction

for the plaintiff’s conduct. The court understands that the defendant likely will

seek to add its “reasonable attorneys’ fees” to the debt it will attempt to collect

from the plaintiff. That is the defendant’s prerogative, assuming the mortgage

contract provides for such a process. That question—the interpretation of the

mortgage contract, and the collection of any debt due under the mortgage and

the note—are not before this court.

      Finally, after the court already had orally dismissed the case for failure to

state a claim, the plaintiff filed a document titled “Motion that Mortgage and

Defendant Attorney Fees be Voided per Plaintiff’s Affidavit of Void Agreement,

Fraudulent Concealment and UCC.” Dkt. No. 120. This is another attempt by

the plaintiff to assert his theories regarding American capital markets, the UCC

and the rights of “free,” or “non-federal,” citizens. The court has rejected these

arguments. And the questions of whether the mortgage is void, or whether the

contract provides for attorneys’ fees, are not before this court.

      The court GRANTS the defendant’s motion to dismiss. Dkt. No. 97.

      The court FINDS that the record establishes no basis for the plaintiff to

assert a property interest against the personal property of defense counsel (or,

for that matter, against any officer, director or employee of the defendant).

                                         3
      The court DENIES the plaintiff’s motion to void the mortgage and

attorneys’ fees. Dkt. No. 120.

      The court ORDERS that this case is DISMISSED WITH PREJUDICE for

failure to state a claim.

      The court ORDERS that the clerk’s office must not docket anything else

the plaintiff sends to the court in this case. The court ORDERS that the clerk’s

office shall return any filings bearing this case number to the plaintiff.

      Dated in Milwaukee, Wisconsin this 2nd day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         4
